DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7, drawn to a method of manufacturing) and Species A (claim 1 and 5-7, drawn to Figs. 4A-C) in the reply filed on 4/20/2022 is acknowledged.
Claims 3-4 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.
It is noted that claims 5-7 are dependent on claim 3, which is withdrawn as being drawn to nonelected Species B. Applicant, however, has identified claims 5-7 as reading on elected Species A in the response filed 4/20/2022. The language of claims 5-7, if dependent on claim 1, does appear to read on Figs. 4A-C. The examiner attempted to contact the applicant for clarification, however no response was received. In an attempt to provide compact prosecution, the examiner is providing examination on the merits of claims 5-7, treating the dependency as an issue of indefiniteness and interpreting the claim as dependent on claim 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The “curved region,” recited in at least claim 1
The plurality of via-holes, plurality of auxiliary electrodes, and plurality of anodes, recited in claim 7. It is noted that the drawings show a singular via-hole in the second planarization layer, a singular auxiliary electrode, and a single anode.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5-7 are objected to because of the following informalities:  
Regarding claims 1 and 5-7, “the said,” as used repeated in the claims should be changed to “the” or “said.” 
Regarding claim 1, “an inorganic layer,” should be changed to “an inorganic film layer” to be consistent with subsequent recitations.
Regarding claim 1, “the said first planarization layer wherein before the step S10…” (line 20) appears to be missing punctuation between “layer” and “wherein.”
Regarding claim 1, “a first intermediated groove,” appears to be intended as “a first intermediate groove.”
Regarding claim 1, “and the said first signal lines…” (line 31-32) should be changed to “and to obtain the said first signal lines.”
Regarding claim 7, “a second flat layer,” should be changed to “a second planarization layer” as it is recited in the specification and subsequently in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a gate insulating layer…and an interlayer insulating layer sequentially,” is unclear as to how they are related to the “inorganic layer” previously recited. Specifically, the specification appears to indicate that the gate insulating and interlayer insulating layers are a portion of the inorganic layer, however the claim appears to require separate elements.
Regarding claim 5, the claim is unclear because it depends on claim 3, which has been withdrawn as being drawn to a non-elected species. For examination purposes, it will be interpreted as being dependent on claim 1.
Regarding claim 5, the limitation “the said sources/drains,” (plural) is unclear as to how it is related to the “source/drain” (singular) recited in claim 1. 
Regarding claim 5, the limitation “the remaining said inorganic film layer,” is unclear because it lacks sufficient antecedent basis. 
Regarding claim 5, the limitation “so as to form the said second intermediate groove penetrating through the said inorganic film layer and positioned over the said first intermediate groove,” is unclear as to what is required by over. Specifically, the specification indicates that 452 as the second intermediate groove and 451 as the first intermediate groove, and 452 is not understood to be “over” 451. Additionally, “the said second intermediate groove” lacks sufficient antecedent basis.
Regarding claim 6, the limitation “the said third intermediate groove” lacks sufficient antecedent basis.
Regarding claim 7, the limitation “the said auxiliary electrodes,” (plural) is unclear as to how it is related to the “auxiliary electrode” (singular) recited in claim 1. 
Regarding claim 7, the limitation “the said planarization layer,” is unclear as to how it is related to the first and second planarization layers previously recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0342707; herein “Lee”) in view of Kim et al. (US 2016/0225907; herein “Kim”).
Regarding claim 1, Lee discloses in Fig. 3-23 and related text a manufacturing method of an array substrate, wherein the method comprises the steps of:
step S10: providing an array substrate (110), in which the said array substrate includes a display portion (30, see [0075]) including at least one thin film transistor (130/170/210/230) located in an inorganic layer (114, 115, and 200/1200, see [0079] and [0127]); and a non-display portion (40/50/60, see [0074]-[0075]) provided with a curved region (50, see [0074]) at a side of the said display portion, where the said non-display portion includes a groove (groove in region 40/50/60) corresponding to the said curved region and penetrating through the said inorganic film layer (200/1200) and first signal lines (301/302, see [0079]) located at both sides of the said groove;
step S20: fabricating a first planarization layer (270, see [0140]) on the said inorganic film layer (114, 115 and 200/1200), in which the said first planarization layer is filled into the said groove, and the said first planarization layer is patterned (see Fig. 20 and [0140]) to form a plurality of via-holes in the said first planarization layer, the said plurality of via-holes corresponding to the said at least one thin film transistor (via hole in 270 in region 30) and the said first signal lines (via holes in 270 corresponding to 301 and 302); and
step S30: fabricating a metal layer (235 and 330, see [0099] and [0100]) on the said first planarization layer and patterning the said metal layer (see [0100]) to form an auxiliary electrode (225) electrically connecting with the said at least one thin film transistor through the said plurality of via-holes in the said first planarization layer and located in the said display portion (30), and second signal lines (330; see also [0077]) located in the said non-display portion and electrically connecting with the said first signal lines through the said plurality of via-holes in the said first planarization layer 
wherein before the step S10, the method further comprises the following steps:
step S101: fabricating an active layer (130, see [0079]), a gate insulating layer (1150, see [0123]), a gate electrode (170, see [0079]), and an interlayer (1190/1195, see [0125] and [0127]) insulating layer sequentially on the said array substrate;
step S102: implementing a patterning process on the said interlayer insulating layer and the said gate insulating layer, so as to form source/drain via-holes connecting with the said active layer in the said display portion (vias in region 30, see Fig. 8), and to form a first intermediated groove (groove in region 40/50/60, see Fig. 8) located in the said curved region and penetrating through a portion of the said inorganic film layer (114, 115, and 200/1200, see [0127]);
step S103: fabricating a source/drain metal layer (1301, see [0131]) on the said interlayer insulating layer and patterning the said source/drain metal layer (see Fig. 12-13) to obtain a source/drain (210/230, see [0132]) located in the said display portion and electrically connecting with the said active layer, and the said first signal lines (301/302) at both sides of the said first intermediate groove of the said non- display portion.
Lee does not explicitly disclose in step S102: the patterning process is a photomask process.
In the same field of endeavor Kim teaches in Fig. 8-9 and related text a patterning process (for via holes in 170 for source/drain 182/184, see [0108]) is a photomask process (see [0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee by having the patterning process be a photomask process, as taught by Kim, in order to apply a well-known patterning process which is known to be low cost, fast and versatile.
Regarding claim 5, Lee further discloses 
step S104: fabricating a passivation layer (180/1180, see [0079] and [0135]) on the said sources/drains (210/230) and implementing a patterning process (see Figs. 17-18), so as to form via-holes in the said passivation layer corresponding to the said sources/drains (in 180/1180 in region 30) and the said first signal lines (in 180/1180 corresponding to 301/302); and
step S105: patterning the remaining said inorganic film layer (remaining portion of 114, 115 and 200/1200) corresponding to the said first intermediate groove, so as to form the said second intermediate groove (groove in 114 and 115, see Fig. 18) penetrating through the said inorganic film layer and positioned over the said first intermediate groove, wherein the said second intermediate groove and the said first intermediate groove are combined together to form the said groove.
Regarding claim 6, Lee further discloses wherein in the patterning process described in step S104, the said third intermediate groove penetrating through the said passivation layer (groove in 180, see Fig. 18) and positioned over the said first intermediate groove is also formed in the said curved region; the said third intermediate groove, the said second intermediate groove, and the said first intermediate groove are combined together to form the said groove.
Regarding claim 7, Lee further discloses wherein the method further comprises the following steps:
step S40: fabricating a second flat layer (275, see [0143]) on the said auxiliary electrodes (225) and implementing a patterning process (see Fig. 22), so as to form a plurality of via-holes (via holes for 290; one for each pixel in display device) in the said second planarization layer corresponding to the said auxiliary electrodes; and
step S50: fabricating patterned anodes on the said planarization layer, wherein the said anodes (290, see [0145]; one anode for each pixel in the display device) electrically are electrically connected to the said auxiliary electrodes through the said plurality of via-holes in the said second planarization layer, and are electrically connected to the said at least one thin film transistor through the said auxiliary electrodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Son et al. (US 2019/0181198) is cited for showing a method of manufacturing a groove in an array substrate (see Figs. 7A-Q and related text).
Kim et al. (US 2019/0012031) is cited for showing a method of manufacturing a groove in an array substrate (see Figs. 6-21 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/4/2022